Title: To John Adams from John Thomas, 24 October 1775
From: Thomas, John
To: Adams, John


     
      Roxbury Camp Octor. 24th. 1775
      Sir
     
     I Received your favour of the fifth Instant, am Pleased to hear the Unanimity of the Colony’s Increase, as the Salvation of our Country Depends on the United Efforts of the whole. Altho: our Number of men in the New England Colony’s may be Sufficient to Repell any Force the Ministry may be able to Send; Yet the Expence of Such an Army as is Necessary to be kept up for that purpose, would be Intolerable for those Colony’s Seperate.
     I am Sorrey to hear that any Prejudice Should take Place in any of the Southern Colony’s with Respect to the Troops Raised in this; I am Certain the Insinuations you Mention are Injurious; if we Consider with what Precipitation we were Obliged to Collect an Army. The Regiments at Roxbury, the Privates are Equal to any that I Served with Last war, very few Old men, and in the Ranks very few boys, Our Fifers are many of them boys, we have Some Negros, but I Look on them in General Equally Servicable with other men, for Fatigue and in Action; many of them have Proved themselves brave, the Officers, the Greatest part of them Unexperienced, and in General not Equal being Unacquainted with Subordination, which to me was not Unexpected as they were Chosen by their Privates.
     
     
     
     I would avoid all Reflection, or any thing that may Tend to give Umbridge, but there is in this Camp, from the Southward, A Number Called Riflemen, who are as Indifferent men as I ever Served with, their Privates, Mutinous and often Deserting to the Enemy, Unwilling for Duty of any kind, Exceedingly Vicious, And I think the Army here would be as well without as with them, but to do justice to their Officers, they are Some of them Likely men, but this Matter altho: Truth may not best go from me any further.
     The two Gentlemen you Named to me, I have had Some Acquaintance with, the first I take to be judicious, and has by Reading, Obtained a Theoretical Knowledge, in fortifications. I have been Pleased with Some of his Projections, but he has had no Opportunity of Practicing any great, as he doth not belong to the Army; but I have thought, had he Practised he would make as good a Figure as any that I am Acquainted with; here, As to Gunnery I blieve has not made that so much his Study; The Last Mentioned, I Apprehend has no great Understanding, in Either, any further than Executing or overseeing works, when Trased out, and by my Observations, we have Several Officers that are Equal or exceed him; the Next to Mr. Knox I Esteem one Lieut. Colo. Putnam, who has Planed almost all our works, at Roxbury, and one Capt. Wadsworth I should Prefer as the Next, for Executing, but I am Sensible we at Present are Dificient in Persons that Excell, in that Department; Colo. Gridley so famed I think falls much Short of my Expectations, and Appears to me to be Superanuated.
     Sir, you may think I make very free with Characters, but by your request, I have given myself Liberty; Supposeing to be in Confidence.
     My Complements to the Honble. Mr. Hancock, Adams, Cushing, and Paine, &c. I am, Sir, with respect your most Obedient and very Hble. servt.,
     
      John Thomas
     
    